DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu (US20070059449) in view of Hyman (US20170073816).
Regarding claim 1, Ryu teaches a method of plating a surface of polymer material, wherein such plating improves mechanical properties and durability (abstract) (a metal coating method for plastic outer part requiring robustness). Ryu teaches to provide a polymer substrate (paragraphs 0022, 0038) (providing a plastic outer part). Ryu teaches to preform cold plasma treatment on the polymer substrate to introduce hydrophilic/polar functional groups on the surface (paragraphs 0022, 0039) (forming a metal coating layer, by an electroless plating method, on the surface of the of the plastic outer part). Ryu teaches to electroless plate the cold plasma treated surface to form the metal layer (paragraphs 0040-0041) (forming a metal coating layer, by an electroless plating method, on the surface of the plastic outer part which has been treated with the cold plasma). Ryu teaches to heat treat the electroless plated polymer substrate at a temperature below a softening point of the polymer material for 5-200 minutes to improve the adhesion between said polymer material and the metal film layer (paragraph 0032) (increasing an adhesive strength between the metal coating layer and the plastic outer part by heat-treating the plastic outer part with the metal coating layer thereon).
Ryu does not explicitly teach the polymer material is a motion assistance tool. However, Hyman teaches a method of electroless plating a polymer substrate by preforming a chrome-free adhesion pretreatment process on the polymer surface (abstract, 0001), wherein an orthopedic prosthesis is produced (motion assistance tool) (paragraph 0078) and the substrate can be epoxy resin, polypropylene, polycarbonate etc (paragraph 0015, same as Ryu paragraph 0030). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make an orthopedic prosthesis (motion assistance tool) as suggested by Hyman in the method of Ryu because Hyman teaches chrome pretreatment to enhance adhesive surface with resin involves toxicity issue, which is not preferred for making medical device such as (paragraph 0003), and Ryu’s pretreatment method by cold plasma is also chrome free.
Ryu in view of Hyman does not explicitly teach the adhesive strength is increased to 1000g/cm3. However, it is the position of the examiner that property of the adhesive strength is increased to 1000g/cm3 , is inherent, given that the method and material disclosed by Ryu in view of Hyman and the present application are the same (Ryu polymer substrate being epoxy resin and fluorinated resin PTFE, cold plasma treatment to form polar functional group, electroless plating of copper or nickel, post electroless plating at temperature lower than softening point of the polymer substrate for 5 to 200 minutes to improve adhesion; it is noted that Ryu does not teach the product produced is a motion assistance tool, and such feature is addressed by Hyman, however, the intended purpose of the product does not have effect on the inherent properties of the products being made from the same process with the same materials). A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in than in that which is described in the reference. Inherency is not established by probabilities or possibilities. In re Robentson, 49 USPQ2d 1949(1999). 
Regarding claim 2, Ryu teaches to heat treat the electroless plated polymer substrate at a temperature below a softening point of the polymer material for 5-200 minutes to improve the adhesion between said polymer material and the metal film layer (paragraph 0032).
Regarding claim 3, it is noted that “wet pretreatment” is not defined in the claim, thus any wet treatment including water rinsing is considered to read on the claim limitation. It is the position of the examiner that property of the adhesive strength between the meal coating layer and the plastic outer part is increased by 10 times or more than that in a wet pretreatment method in which a meta is plated after a wet pretreatment of a plastic surface, is inherent, given that the method and material disclosed by Ryu in view of Hyman and the present application are the same (Ryu polymer substrate being epoxy resin and fluorinated resin PTFE, cold plasma treatment to form polar functional group, electroless plating of copper or nickel, post electroless plating at temperature lower than softening point of the polymer substrate for 5 to 200 minutes to improve adhesion; it is noted that Ryu does not teach the product produced is a motion assistance tool, and such feature is addressed by Hyman, however, the intended purpose of the product does not have effect on the inherent properties of the products being made from the same process with the same materials). A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in than in that which is described in the reference. Inherency is not established by probabilities or possibilities. In re Robentson, 49 USPQ2d 1949(1999).
Regarding claim 4, it is the position of the examiner that property of the adhesive strength is increased to 10000g/cm3 or more, is inherent, given that the method and material disclosed by Ryu in view of Hyman and the present application are the same (Ryu polymer substrate being epoxy resin and fluorinated resin PTFE, cold plasma treatment to form polar functional group, electroless plating of copper or nickel, post electroless plating at temperature lower than softening point of the polymer substrate for 5 to 200 minutes to improve adhesion; it is noted that Ryu does not teach the product produced is a motion assistance tool, and such feature is addressed by Hyman, however, the intended purpose of the product does not have effect on the inherent properties of the products being made from the same process with the same materials). A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in than in that which is described in the reference. Inherency is not established by probabilities or possibilities. In re Robentson, 49 USPQ2d 1949(1999).
Regarding claim 5, Ryu teaches the metal coating layer comprises an alloy containing at least one of nickel or copper (paragraphs 0028). It is the position of the examiner that property of the tensile strength to hardness is 3N/mm2/HV or more, is inherent, given that the method and material disclosed by Ryu in view of Hyman and the present application are the same (Ryu polymer substrate being epoxy resin and fluorinated resin PTFE, cold plasma treatment to form polar functional group, electroless plating of copper or nickel, post electroless plating at temperature lower than softening point of the polymer substrate for 5 to 200 minutes to improve adhesion; it is noted that Ryu does not teach the product produced is a motion assistance tool, and such feature is addressed by Hyman, however, the intended purpose of the product does not have effect on the inherent properties of the products being made from the same process with the same materials). A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in than in that which is described in the reference. Inherency is not established by probabilities or possibilities. In re Robentson, 49 USPQ2d 1949(1999).
Regarding claim 6, Ryu teaches the thickness of the film is at least 1 micrometer (paragraph 0055), which overlaps with claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. It is the position of the examiner that property of the bending strength is increased by 15% or more than the case in which the metal coating layer is not formed, is inherent, given that the method and material disclosed by Ryu in view of Hyman and the present application are the same (Ryu polymer substrate being epoxy resin and fluorinated resin PTFE, cold plasma treatment to form polar functional group, electroless plating of copper or nickel, post electroless plating at temperature lower than softening point of the polymer substrate for 5 to 200 minutes to improve adhesion, and the plating thickness is at least 1micrometer; it is noted that Ryu does not teach the product produced is a motion assistance tool, and such feature is addressed by Hyman, however, the intended purpose of the product does not have effect on the inherent properties of the products being made from the same process with the same materials). A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in than in that which is described in the reference. Inherency is not established by probabilities or possibilities. In re Robentson, 49 USPQ2d 1949(1999).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu (US20070059449) in view of Hyman (US20170073816) as applied to claims 1-6 above, and further in view of Myllymaeki (KR20180025959A). 
Regarding claim 7, Ryu in view of Hyman teaches all limitations of this claim, except the metal coating layer contains organic and inorganic particles of polytetrafluoroethylene (PTFE) or a boron compound. However, Myllymaeki teaches a method of electroless plating (abstract, paragraph 0038) and discloses the electroless plating contains soft particles PTFE and hard particles boron carbide (paragraph 0077). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include both PTFE and boron carbide in the electroless metal plating as suggested by Myllymaeki in the method of Ryu in view of Hyman because Myllymaeki teaches soft particles reduce the coefficient of friction of the coating and hard particles improve the hardness and abrasion properties of the coating (paragraph 0077). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu (US20070059449) in view of Hyman (US20170073816) as applied to claims 1-6 above, and further in view of Asgari (US20070003753).
Regarding claim 8, Ryu in view of Hyman teaches all limitations of this claim, except the plastic outer part is produced through injection molding or 3D printing. Ryu teaches the plastic outer part is made of epoxy resin (paragraph 0030), which is biodegradable. However, Asgari teaches a method of making a medical device (abstract) and discloses orthopedic prosthesis can be made by injection molding epoxy resin (paragraphs 0025-0026, 0185). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to injection molding the epoxy resin orthopedic prosthesis (plastic outer part) as suggested by Asgari in the method of Ryu in view of Hyman because Asgari teaches epoxy resin is known as an injection molding resin and the orthopedic prosthesis is common to be formed by injection molding using resin (paragraphs 0025-0026, 0185).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGA LEUNG V LAW/           Examiner, Art Unit 1717